DETAILED ACTION
This is an Office action based on application number 16/980,684 filed 14 September 2020, which is a national stage entry of PCT/JP2019/021534 filed 30 May 2019, which claims priority to JP2018-116222 filed 19 June 2018. Claims 1-13 are pending.
Amendments to the claims, filed 20 September 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection, made of record in the previous Office action, is withdrawn due to Applicant’s amendment in the response filed 20 September 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al. (US Patent Application Publication No US 2015/0037526 A1) (Seth) as evidenced by Sun et al. (US Patent Application No. US 2013/0330549 A1) (Sun) and in view of Aritake (US Patent No. 4,447,485) (Aritake).

Seth discloses an article comprising a pressure sensitive adhesive composition comprising polymerized units derived from alkyl (meth)acrylate monomers (paragraph [0049]), wherein the alkyl(meth)acrylate monomers are present in an amount of at least 85 parts by weight (paragraph [0061]). Seth further discloses that said alkyl (meth)acrylate monomers are inclusive of low Tg monomers of the formula:

    PNG
    media_image1.png
    48
    234
    media_image1.png
    Greyscale

wherein R1 is H or methyl, and R8 is an alkyl with 1 to 22 carbons (paragraph [0054]). Seth further discloses that said monomers, when reacted form homopolymers having a Tg of no greater than 0ºC (paragraph [0053]), which is construed to be inclusive of those compositions having the glass transition temperature recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Seth further discloses that the adhesive composition comprises a bio-based content of at least 85 wt-% (paragraph [0052]), which is construed to encompass the bio-derived content required by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Seth further discloses that the adhesive composition comprises a crosslinking monomer (Claim 1) and another crosslinker (paragraph [0088]).
	Seth does not explicitly disclose a cross-linking agent consisting of an isocyanate, aziridine, epoxy, or a metal chelate cross-linking agent.
	However, Aritake discloses an adhesive tape comprising an acrylic ester type adhesive and a cross-linking agent (col. 5, line 51 to col. 6, line 19). Aritake further discloses that the cross-linking agent is selected from an isocyanate compound (col 6, lines 53-60).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the isocyanate cross-linking agent of Aritake as the additional crosslinker desired by Seth. The motivation for doing so would have been that the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Aritake with Seth to obtain the invention as specified by the instant claim.

Regarding instant claims 2-3 and 5, Seth further discloses exemplary low Tg monomers inclusive of n-octyl acrylate, decyl acrylate, lauryl acrylate, n-octyl methacrylate, decyl methacrylate, and lauryl methacrylate (paragraphs [0055; 0057]).

Regarding instant claim 4, the content of monomer B is optional, as set forth in parent claim 1. Therefore, since Seth discloses the requisite amount of monomer A, as cited above, Seth is considered to meet the optional limitations of the instant claim.

Regarding instant claim 6, Seth further discloses that the pressure-sensitive adhesive comprises one or more low Tg (meth)acrylate monomers (paragraph [0053]) inclusive of lauryl acrylate and lauryl methacrylate (paragraphs [0055; 0057]).
	As to the relative amounts of lauryl acrylate and lauryl (meth)acrylate, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding instant claim 7, Seth further discloses that the adhesive further comprising a crosslinking monomer comprising a (meth)acrylate group and a C6 to C20 olefin group (paragraph [0066]), wherein the carbon content is construed to overlap the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 8, Seth further discloses that the adhesive composition comprises 5 to 60 wt-% of a tackifier inclusive of phenol modified terpenes and rosin esters such as glycerol esters of rosin and pentaerythritol esters of rosins (paragraphs [0116-0117]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sun provides evidence that rosin esters and terpenes are plant-based tackifiers (paragraph [0068]). Therefore, the tackifiers of Seth are considered bio-derived.

Regarding instant claim 9, Seth further discloses that the adhesive composition is coated upon a variety of flexible backing material that are utilized as a tape backing (paragraph [0127]). The coated tape backing is construed to meet the claimed adhesive tape.

Regarding instant claim 10, Seth further discloses that examples of the flexible substrates are inclusive of flexible films such as polyester (paragraph [0127]).

Regarding instant claim 11, Seth further discloses that examples of the flexible substrates are inclusive of foam backings (paragraph [0127]).

Regarding instant claim 12, Seth further discloses that the adhesive composition is coated upon a variety of flexible backing material that are utilized as a tape backing (paragraph [0127]), wherein the tape backing is construed to meet the claimed adhesive tape. A recitation of the use of such a  tape for fixing an electronic device component or an in-vehicle component is an intended-use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Alternatively, Seth disclose that the tape materials are commonly used as an electrical tape (paragraph [0209]), which is construed as capable for fixing an electronic component.

Regarding instant claim 13, Seth further discloses that the tape materials are commonly used as an electrical tape (paragraph [0209]), which infers that the tape is used in a method of bonding an electrical device to an object with the adhesive tape.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered to address said amendments. Applicant’s arguments regarding the Seth reference, however, are unpersuasive.
Applicant contends that the claims exclude the teachings of the Seth reference. Specifically, Applicant argues that the claimed adhesive comprises a specific (meth)acrylate copolymer and a cross-linking agent consisting of an isocyanate crosslinking agent, an aziridine crosslinking agent, an epoxy crosslinking agent, or a metal chelate cross-linking agent. Applicant concludes that the presently claimed cross-linking agent excludes non-recited cross-linking agents including the crosslinking monomer required by the Seth reference.
	Applicant’s arguments are unpersuasive. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP §2111.02(I).
	In the instant case, claim 1 recites an “adhesive comprising” (line 1, emphasis added). The scope of the claim does not exclude an additional crosslinking agent comprising a crosslinking monomer of Seth in addition to the cross-linking agent consisting of those recited by the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott R. Walshon/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/28/2022